DETAILED ACTION
This is a final Office action addressing applicant’s response 06 September 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Proposed Claim for Allowability
The following claim has been drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration.  The below claim is made with amendments to applicant’s claim 1 as amended 06 September 2022. 

Claim 1: (proposed amendment) A pet treat holding device, comprising: a single piece holder comprising: 
an outer perimeter shape having a first thickness; and 
an inner perimeter shape having a second thickness and a central portion with a central aperture located therein, the central aperture extending through the [[first]] second thickness, the central portion defining a plurality of flexible projections extending toward the central aperture, each of the flexible projections terminating in an enlarged tip, the flexible projections and the central aperture extend substantially symmetrical through a thickness plane, the thickness plane being located at substantially the midpoint of the first thickness and the second thickness, wherein the flexible projections and the enlarged tips are configured to: 
restrict removal of an object when the object is twisted in a first direction through the central aperture; and 
release the object when the object is twisted in a second direction opposite the first direction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: as amended, “the central aperture extending through the first thickness” (e.g., claim 1, line 6) is unclear as the aperture is in the inner perimeter shape, which has the second thickness, but the first thickness is associated with the outer perimeter shape.  As written, it appears as though the aperture extends through something that does not exist. 

	Claim 14: the examiner suggests “the opening” (line 4) be amended to “central aperture” for consistency.  As written it lacks antecedent basis, but the examiner interprets the limitation as “the central aperture”.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wolfe, Jr. (U.S. D658,825), hereafter “Wolfe”.

Claim 1: Wolfe discloses a pet treat holding device, comprising: 
a single piece holder comprising: 
an outer perimeter shape (“A” from attached Fig. 5 from Wolfe below) having a first thickness; and 
an inner perimeter shape (“B” below) having a second thickness and a central portion with a central aperture (“C” below) located therein, the opening extending through the first thickness (as shown), the opening having a plurality of flexible projections (“D” below) extending toward the central aperture (as shown), each of the flexible projections terminating in an enlarged tip (see portion containing “E” relative to the narrow portion “F” below), the flexible projections and the central aperture extend substantially symmetrical through a thickness plane (the examiner takes the position that this limitation is met based on the location of the plane, as it was not defined in the claim), wherein the flexible projections and the enlarged tips are configured to: 
restrict removal of an object when the object is twisted in a first direction through the central aperture; and 
release the object when the object is twisted in a second direction opposite the first direction (the examiner takes the position (the examiner takes the position that the prior art would achieve the claimed function if an objected were inserted and twisted in the claimed manner). 
	Should applicant disagree that the system is a single piece, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  Having the article as a single piece would avoid unwanted disassembly during use.   
 

[AltContent: textbox (G)][AltContent: arrow]
[AltContent: textbox (H)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow]
    PNG
    media_image1.png
    410
    379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    509
    media_image2.png
    Greyscale


Figures 4 and 5 from Wolfe

[AltContent: textbox (F)][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    98
    159
    media_image3.png
    Greyscale

Portion of Figure 5 from Wolfe

Claim 2: Wolfe discloses the pet treat holding device recited in claim 1, wherein the inner perimeter shape has a second thickness that is thinner than the first thickness and is countersunk into the first thickness defining a shoulder (as shown in comparison of “A” and “B”).  

Claim 4: Wolfe discloses the pet treat holding device recited in claim 1, wherein when the object is wedged through the central aperture and twisted in a first direction, removal of the object is restricted by a strong rotational counterforce (the examiner takes the position that if an object was inserted in the claimed manner, the counterforce would be created under the laws and rules of physics).  

Claim 5: Wolfe discloses the pet treat holding device recited in claim 4, wherein the flexible projections and the enlarged tips are bent in the direction of the twist and contribute to the counterforce (the examiner takes the position that this would naturally occur if used in the claim manner).  

Claim 7: Wolfe discloses the pet treat holding device recited in claim 1, wherein the flexible projections taper inward as they extend toward the central aperture (as shown proximate “F”.  

Claim 8: Wolfe discloses the pet treat holding device recited in claim 7, wherein the enlarged tips define various shapes that are wider than the inward taper of the flexible projections (see “E” and “F” above, as best understood, portion containing “E” is comprised of numerous shapes forming a single final shape).  

Claim 9: Wolfe discloses a pet treat holding device, comprising: 
a single piece holder comprising: 
an outer perimeter (“A”) shape having a first thickness (as shown); and 
an inner perimeter shape (“B”) having a second thickness disposed within the outer perimeter shape, the second thickness being thinner than the first thickness and is countersunk into the first thickness defining a first shoulder (as shown), the inner perimeter shape having a central portion with a central aperture (“C”) located therein, the central aperture opening extending through the second thickness (as shown), the central portion having a plurality of flexible projections (“D”) extending toward the central aperture, each of the flexible projections terminating in an enlarged tip (compare portion containing “E” to “F”), the flexible projections and the central aperture extend substantially symmetrical through a thickness plane (see explanation of the interpretation of this limitation in claim 1, above) 
whereby the flexible projections and the enlarged tips are configured to: 
restrict removal of an object when the object is twisted in a first direction through the central aperture; and 
release the object when the object is twisted in a second direction opposite the first direction (the examiner takes the position the prior art has full capability of functioning in the claimed manner if used in the claimed manner).
Should applicant disagree that the system is a single piece, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  Having the article as a single piece would avoid unwanted disassembly during use.   
  
Claim 10: Wolfe discloses the pet treat holding device recited in claim 9, wherein the outer perimeter shape is rounded (as shown).  

Claim 11: Wolfe discloses the pet treat holding device recited in claim 9, wherein the enlarged tip of each of the flexible projections is a bead-shaped tip (as best understood, “E” is bead shaped using the broadest reasonable interpretation in light of applicant’s specification).  

Claim 13: Wolfe discloses the pet treat holding device recited in claim 9, wherein the second thickness is thinner than the first thickness (as shown) and is countersunk on an opposite side into the first thickness defining a second shoulder (“H” above).  

Claim 14: Wolfe discloses the pet treat holding device recited in claim 1, wherein when the object is wedged through the central aperture and twisted in a first direction, removal of the object from the opening is restricted by a strong rotational counterforce and pull friction f(the examiner takes the position that if an object was inserted in the claimed manner, the counterforce would be created under the laws and rules of physics).  

Claim 15: Wolfe discloses the pet treat holding device recited in claim 14, wherein the flexible projections and the enlarged tips are bent in the direction of the twist and contribute to the counterforce (the examiner takes the position that if an object was inserted in the claimed manner, the counterforce would be created under the laws and rules of physics).  

Claim 16: Wolfe discloses a pet treat holding device, comprising: 
a single piece holder comprising: 
an outer perimeter shape (“A”) having a first thickness; and an 
inner perimeter shape (“B”) having a second thickness disposed within the outer perimeter shape, the second thickness being thinner than the first thickness (as shown) and is countersunk into the first thickness defining a shoulder (as shown), the inner perimeter shape having a central portion with a central aperture (“C”) located therein, the central portion extending through the second thickness (as shown), the central portion having a plurality of flexible projections (“D”) extending toward the central aperture, each of the flexible projections terminating in an enlarged tip (portion containing “E”), whereby the flexible projections with  and the central aperture extend substantially symmetrical through a thickness plane (see claim 1 for explanation of the interpretation of this limitation), and wherein the flexible projections with the enlarged tips the enlarged tips are configured to: 
restrict removal of a pet treat when the pet treat is wedged through the opening and twisted in a first direction, removal of the pet treat is restricted by a sufficiently strong rotational counterforce; and 
release the pet treat when the pet treat is twisted in a second direction opposite the first direction (the examiner takes the position that the prior art would achieve the claimed function if an objected were inserted and twisted in the claimed manner). 
Should applicant disagree that the system is a single piece, it would have been obvious at the time of filing to a person having ordinary skill in the art to have the objects made integral because the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965 (CCPA 1965); M.P.E.P. 2144.04(V)(B).  Having the article as a single piece would avoid unwanted disassembly during use.   
  
Claim 17: Wolfe discloses the pet treat holding device recited in claim 16, wherein the flexible projections and the enlarged tips are bent in the direction of the twist and contribute to the counterforce (the examiner takes the position that the prior art would achieve the claimed function if an objected were inserted and twisted in the claimed manner).  

Claim 18: Wolfe discloses the pet treat holding device recited in claim 16, wherein the second thickness is thinner than the first thickness (as shown) and is countersunk on an opposite side into the first thickness defining a second shoulder “H” above).  

Claim 19: Wolfe discloses the pet treat holding device recited in claim 16, wherein the flexible projections taper inward as they extend toward the central aperture (as shown).  

Claim 20: Wolfe discloses the pet treat holding device recited in claim 16, wherein the enlarged tips define shapes that are wider than the inward taper of the flexible projections (see “E” and “F” above, as best understood, portion containing “E” is comprised of numerous shapes forming a single final shape).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfe.

Claim 6: Wolfe discloses the pet treat holding device recited in claim 1, except wherein the object is a pet treat.  The examiner takes Official notice that it would be obvious at the time of filing to a person having ordinary skill in the art to use pet treats with the invention in Wolfe.  Wolf is directed to a pet chew toy, so to use the device with pet treats would be an obvious use of the device.  

Claim 12: Wolfe discloses the pet treat holding device recited in claim 9, wherein the material of the single piece holder is rubber.  The examiner takes Official notice that it would have been obvious at the time of filing to a person having ordinary skill in the art to make the holding device from rubber.  Rubber is a well-known material for such devices for durability and for preventing damage to an animal’s teeth when chewing.  

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 06 September 2022.  Applicant’s courtesies were appreciated.

Claim objections and claim rejections under 35 USC 112:
	Applicant’s amendments overcome the issues previously raised under this heading and they are withdrawn.  The amendments do raise some issues under this heading which are addressed above.

Claim rejections – 35 USC 102 and 103:
	Applicant’s remarks are noted.  Applicant’s arguments with respect to the opening are respectfully not persuasive.  While not disagreeing with a different shaped opening at the ends of the prior art, the examiner takes the position that these are two separate openings, and only the single opening as identified in the rejection above is considered.  This is permitted based on the interpretation of the language of the claim as written.  See Fig. 7 of Wolfe, which clearly shows a dashed line designating a thickness of the opening.  In other words, as shown, the examiner concludes that the openings in the top and bottom are separate, which would form a chamber within the device.  The projections, as claimed, do not extend from the top to the bottom of the device in Wolfe, they are separate at the top and bottom.  As a result, the examiner interprets the limitations as noted above and maintains the rejection as proper.

	Applicant’s courtesies were appreciated.  The above proposed claim 1 would place that claim in condition for allowance.  Applicant may also incorporate equivalent language into the remaining independent claims and overcome any outstanding art rejection and place them in condition for allowance.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html


Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649